DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 16-28 and 30-33 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-2, 16-23, 30 and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Ramirez-Gutierrez et al. (NPL titled: "Antenna Beam Pattern Modulation With Lattice-Reduction-Aided Detection," in IEEE Transactions on Vehicular Technology, vol. 65, no. 4, pp. 2007-2015, April 2016) in view of Yamada et al. (US 2011/0007832 A1) further in view of Ekbatani et al. (US 8830886 B2) yet further in view of Zhu et al. (US 2014/0112406 A1).

Regarding Claim 1 and 32, Ramirez-Gutierrez et al. discloses;
An electronic device and a method for a multi-antenna communication device (Abstract, Fig. 1: MIMO System including “transmitter side”), comprising: 
processing circuitry (Fig. 1: “transmitter side” including circuitry such as MIMO antennas and Serial to Parallel Converter, Antenna Patten Generator and Transmission Vector Mapper) configured to: 
map/mapping a first information bit or bits to a first reconstructed channel among a plurality of reconstructed channels associated with a plurality of antennas of the multi-antenna communication device (Fig. 1, Section II. ANTENNA BEAM PATTERN MODULATION DESCRIPTION: Part A. ABPM Transmission: “The first m bits [first information bit] select an antenna pattern…” and are mapped to MIMO channel denoted “H” that corresponds to the “reconstructed channel”); and 
or bits (Fig. 1, Section II. ANTENNA BEAM PATTERN MODULATION DESCRIPTION: Part A. ABPM Transmission: “The first m bits are used to indicate the antenna pattern, which is realized by the antenna weight vector that is denoted as w…”  That is, the antenna weight vector, w, carries the first m bits (first information bits) over an actual “Nr × Nt wireless channel H” reconstructed by applying antenna weight vector, w. The antenna weight vector, w, is provided to the receiver side via “ABPM transmitted signal vector” “x” which “is a linear combination of s and w”),
wherein the plurality of reconstructed channels are determined…on the basis that a plurality of antennas of sets of reconstruction parameters configure the plurality of antennas of the multi-antenna communication device so that the plurality of reconstructed channels have low correlation with each other (Fig. 1, Table I, Section II. ANTENNA BEAM PATTERN MODULATION DESCRIPTION: Part A. ABPM Transmission: “For ABPM, it is possible to maximize the distance between transmit vectors by choosing vectors with minimum correlation between them”.  See Table I. Selection of bean patterns of the reconstructed channel H is determined so that correlation between them is minimum)). 
Ramirez-Gutierrez et al. does not teach the plurality of reconstructed channels are also determined;
“on the basis of a real time channel condition…
“determine whether to switch from static mapping to dynamic mapping, 
the static mapping to the dynamic mapping…,and a mapping relationship determined in accordance with the dynamic mapping is fed back.” 
On the other hand, Yamada et al. teaches (Fig. 1, Para. [0091], [0099]) determining transmission weights and reception weights for channel reconstruction:
“on the basis of a real time channel condition” (Fig. 1, Para. [0091],[0099]: “Let C put for a channel matrix for the transmission weight vector when it is generated, and C' for a channel matrix for the real communication,”…“the information of channel estimation [condition] of the real time”).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, that the reconstructed channels, H, in Ramirez-Gutierrez et al. invention, can be determined based on the real time channel estimations/condition as taught by Yamada et al., where doing so would (Yamada et al., Para. [0090]) make it “possible to extract target signal streams without any interference from other multiplexed signal streams by means of generating and using the transmission weights and reception weights and, as a result, to highly improve frequency efficiency”.
Ramirez-Gutierrez et al. in view of Yamada et al. does not teach:
“determine whether to switch from static mapping to dynamic mapping,
where in response to a decision to switch from the static mapping to the dynamic mapping…,and a mapping relationship determined in accordance with the dynamic mapping is fed back.” 
On the other hand, Ekbatani et al. teaches (Fig. 2, 4, 7, col. 11. Line 24-36, col. 12, line 51-67, Claim 7) determine whether to switch from static mapping to dynamic mapping (e.g. Fig. 2, 4, the static mapping to the dynamic mapping, channel estimation using different signal polarity mapping are performed (col. 11. Line 24-36, col. 12, line 51-67, Claim 7).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, that determining of the reconstructed channels, H, in Ramirez-Gutierrez et al. in view of Yamada et al.’s invention, can be made in response to determining to switch between static polarization mode/mapping to dynamic polarization mode/mapping  as taught by Ekbatani et al., where doing so would (Ekbatani et al., col. 11, line 31-40]) “be particularly beneficial when there is no data table, when measurements are significantly close to each other, when measurement are unreliable, and/or when the channel is changing too fast to benefit from a static configuration, among others” and “aid in error correction.”
Ramirez-Gutierrez et al. in view of Yamada et al. further in view of Ekbatani et al. does not teach:
“a mapping relationship determined in accordance with the dynamic mapping is fed back.”
On the other hand, Zhu et al. teaches;
“a mapping relationship (Para. [0015]: “The UE may periodically measure a channel and send a recommendation of the rank to the eNB, referred to as the Rank Indicator (RI)”) determined in accordance with the dynamic mapping is fed back” (Para. [0030]: “the UE may implement CSI feedback and PMI selection to enhance MIMO operation in an environment in which dynamic switching between SU-MIMO and MU-MIMO operation may take place”; Para. [0044]: “The dynamic switching is referred to as channel state information (CSI) feedback switching”). 


Regarding Claim 2, Ramirez-Gutierrez et al. in view of Yamada et al. further in view of Ekbatani et al. still further in view of Zhu et al. discloses all as applied to claim 1, where Ramirez-Gutierrez et al. further discloses;
wherein the reconnection parameter comprises a parameter related to configuration for at least one of a phase and an amplitude of an antenna (Fig. 1, Section II. ANTENNA BEAM PATTERN MODULATION DESCRIPTION:  “The first m bits select an antenna pattern [corresponding to antenna weight vector, w]…choose the conventional amplitude/phase modulation (APM) symbols”), and 
wherein the processing circuit is further configured to: 
modulate a second information bit into a fist modulation symbol so that the first modulation symbol is transmitted to the counterpart communications device via one of the plurality of  reconstructed channels by being comprised in a radio signal for the multi-antenna communication device (Fig. 1, Table II, Section II. ANTENNA BEAM PATTERN MODULATION DESCRIPTION: “For each symbol… second part of the symbol will determine s [a second information bit] on each antenna. The ABPM transmitted signal vector is a linear combination of s and w which is denoted as x…”). 

Regarding Claim 16 and 33, Ramirez-Gutierrez et al. discloses;
An electronic apparatus and a method for a communication device (Abstract, Fig. 1: MIMO System including “receiver side”), comprising:	
a processing circuit (Fig. 1: “receiver side” including circuitry such as MIMO antennas and ABPM Detector) configured to: 
detect (Fig. 1, 4: ABPM Detector), according to a received signal and a plurality of reconstructed channels associated with a plurality of antennas of a counterpart multi-antenna commination device (Fig. 1, Section II. ANTENNA BEAM PATTERN MODULATION DESCRIPTION, Para. B: ABPM detector detect, based on received signal y and reconstructed channels, H, associated to Nt MIMO antennas of the “transmitter side”), a number of an activated reconstructed channel so as to demodulate a first information bit from the counterpart multi-antenna communication device (Fig. 1, Section II. ANTENNA BEAM PATTERN MODULATION DESCRIPTION, Para. B: ABPM Detector uses “LR- aided detector” to detect “activated reconstructed channel”,                         
                            
                                
                                    H
                                
                                ~
                            
                        
                     (equation (4)), which is used in demodulating/estimating antenna weight                         
                            
                                
                                    w
                                
                                ^
                            
                        
                     (a first information bit) transmitted as “first m bits” from the transmitter side), 
wherein the first information bit or bits are mapped to the activated reconstructed channel the plurality of reconstructed channels being determined on the basis that a plurality of sets of reconstruction parameters configure the plurality of antennas of the multi-antenna communication device so that the plurality of reconstructed channels have w…”  That is, the antenna weight vector, w [reconstruction parameters], carries the first m bits (first information bit) over an actual “Nr × Nt wireless channel H” reconstructed by applying antenna weight vector, w. The antenna weight vector, w, are applied over the Nt MIMO antennas by choosing vectors with minimum correlation between them”.  See Table I. Selection of bean patterns of the reconstructed channel H is determined so that correlation between them is minimum).
Ramirez-Gutierrez et al. does not teach the plurality of reconstructed channels are determined;
“on the basis of a real time channel condition…
“determine whether to switch from static mapping to dynamic mapping,
where in response to a decision to switch from the static mapping to the dynamic mapping…,and a mapping relationship determined in accordance with the dynamic mapping is fed back.” 
On the other hand, Yamada et al. teach (Fig. 1, Para. [0091], [0099]) determining transmission weights and reception weights for channel reconstruction:
“on the basis of a real time channel condition” (Fig. 1, Para. [0091],[0099]: “Let C put for a channel matrix for the transmission weight vector when it is generated, and C' for a channel matrix for the real communication,”…“the information of channel estimation [condition] of the real time”).  

Ramirez-Gutierrez et al. in view of Yamada et al. does not teach:
“determine whether to switch from static mapping to dynamic mapping,
where in response to a decision to switch from the static mapping to the dynamic mapping…,and a mapping relationship determined in accordance with the dynamic mapping is fed back.” 
On the other hand, Ekbatani et al. teaches (Fig. 2, 4, 7, col. 11. Line 24-36, col. 12, line 51-67, Claim 7) determine whether to switch from static mapping to dynamic mapping (e.g. Fig. 2, 4, 7: decision module 290 makes decision whether to “a switch from a static polarization mode [static mapping] to a dynamic polarization mode [dynamic mapping]”) where based on a response to switch from the static mapping to the dynamic mapping, channel estimation using different signal polarity mapping are performed (col. 11. Line 24-36, col. 12, line 51-67, Claim 7).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, that determining of the reconstructed channels, H, in Ramirez-Gutierrez et al. in view of Yamada et al.’s invention, can be made in response to determining to switch between static polarization mode/mapping to dynamic polarization mode/mapping  as taught by Ekbatani et al., where doing so would (Ekbatani et al., col. 11, line 
Ramirez-Gutierrez et al. in view of Yamada et al. further in view of Ekbatani et al. does not teach:
“a mapping relationship determined in accordance with the dynamic mapping is fed back.”
On the other hand, Zhu et al. teaches
“a mapping relationship (Para. [0015]: “The UE may periodically measure a channel and send a recommendation of the rank to the eNB, referred to as the Rank Indicator (RI)”) determined in accordance with the dynamic mapping is fed back” (Para. [0030]: “the UE may implement CSI feedback and PMI selection to enhance MIMO operation in an environment in which dynamic switching between SU-MIMO and MU-MIMO operation may take place”; Para. [0044]: “The dynamic switching is referred to as channel state information (CSI) feedback switching”). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, that the user equipment (UE) in Ramirez-Gutierrez et al. in view of Yamada et al. further in view of Ekbatani et al.’s invention, may provide a mapping relationship between parameters such as the Rank Indicator (RI), CSI and PMI selection to the UE which is determined based on dynamic switching/mapping operation as taught by Zhu et al. where doing so would (Zhu et al., Para. [0017]) allow the base station (or eNodeB, or eNB) to “extract the principle Eigen beam from the reported precoder to effectively support the most efficient MU-MIMO scheduling.”

Regarding Claim 17 Ramirez-Gutierrez et al. in view of Yamada et al. further in view of Ekbatani et al. still further in view of Zhu et al. discloses all as applied to claim 16, where Ramirez-Gutierrez et al. further discloses;
wherein the plurality of sets of reconstruction parameters comprise parameters related to configuration for at least one of a phase and an amplitude of each of the plurality of antennas (Fig. 1, Section II. ANTENNA BEAM PATTERN MODULATION DESCRIPTION:  “The first m bits select an antenna pattern [corresponding to antenna weight vector, w]…choose the conventional amplitude/phase modulation (APM) symbols”),

Regarding Claim 18, Ramirez-Gutierrez et al. in view of Yamada et al. further in view of Ekbatani et al. still further in view of Zhu et al. discloses all as applied to claim 16, where Ramirez-Gutierrez et al. further discloses;
wherein the processing circuit is further configured to: 
process the received signal according to the detected activated reconstructed channel to detect a modulation symbol in the signal (Fig. 1, Section II. ANTENNA BEAM PATTERN MODULATION DESCRIPTION, Para. B: ABPM detector processes the received signal y according to detected H ̃ (equation (4)) a modulation symbol, x, in the signal y) so as to demodulate a second information bit from the counterpart multi-antenna communication device (Fig. 1, Section II. ANTENNA BEAM PATTERN MODULATION DESCRIPTION, Para. B: ABPM detector demodulates/estimates “The second block of data [                        
                            
                                
                                    s
                                
                                ^
                            
                        
                    ] is estimated based on the estimation of the first block [                        
                            
                                
                                    w
                                
                                ^
                            
                        
                    ] and the channel matrix [                        
                            
                                
                                    H
                                
                                ~
                            
                        
                    ]”).

Regarding Claim 19, Ramirez-Gutierrez et al. in view of Yamada et al. further in view of Ekbatani et al. still further in view of Zhu et al. discloses all as applied to claim 18, where Ramirez-Gutierrez et al. further discloses;
wherein the processing circuit is further configured to combine the first information bit and the second information bit to demodulate a data stream from the counterpart multi-antenna communication device (Fig. 1, 4, Section II. ANTENNA BEAM PATTERN MODULATION DESCRIPTION, Para. B: receiver side uses ABPM detector to demodulate independent data stream bits,                         
                            
                                
                                    b
                                
                                ^
                            
                        
                    , based on detecting                         
                            
                                
                                    x
                                
                                ^
                            
                        
                     which is a combination of                        
                             
                            
                                
                                    w
                                
                                ^
                            
                        
                     +                         
                            
                                
                                    s
                                
                                ^
                            
                        
                    )

Regarding Claim 20, Ramirez-Gutierrez et al. in view of Yamada et al. further in view of Ekbatani et al. still further in view of Zhu et al. discloses all as applied to claim 16, where Ramirez-Gutierrez et al. further discloses;
wherein a length of the first information bit is related to the number of the plurality of antennas (Fig. 1, Section II. ANTENNA BEAM PATTERN MODULATION DESCRIPTION: “The modulated signal is then transmitted over an Nr × Nt wireless channel H” “consists of a MIMO wireless link between Nt transmit and Nr receive antennas” where “The first m bits select an antenna pattern…” used in transmitting the modulated signal using the antennas Nt x Nr.  Hence, the first m bits is related to the number of antennas, Nt)

Regarding Claim 21, Ramirez-Gutierrez et al. in view of Yamada et al. further in view of Ekbatani et al. still further in view of Zhu et al. discloses all as applied to claim 16, where Ramirez-Gutierrez et al. further discloses;
                        
                            
                                
                                    s
                                
                                ^
                            
                        
                    ] is estimated based on the estimation of the first block [                        
                            
                                
                                    w
                                
                                ^
                            
                        
                    ] and the channel matrix [                        
                            
                                
                                    H
                                
                                ~
                            
                        
                    ]”).

Regarding Claim 22, Ramirez-Gutierrez et al. in view of Yamada et al. further in view of Ekbatani et al. still further in view of Zhu et al. discloses all as applied to claim 16, where Ramirez-Gutierrez et al. further discloses;
wherein the plurality of reconstructed channels are orthogonal to each other (Section II. ANTENNA BEAM PATTERN MODULATION DESCRIPTION, Para. B: “A basis is considered to be good when the basis vectors are close to orthogonal…Therefore, if the matrix H˜ represents a new basis for the same lattice spanned by the columns in H and is more orthogonal than H, it is                         
                            
                                
                                    H
                                
                                ~
                            
                        
                     is obtained by the LR technique”.  See equation (3), (4),                         
                            
                                
                                    H
                                
                                ~
                            
                        
                     contains channels orthogonal to each other).

Regarding Claim 23,  Ramirez-Gutierrez et al. in view of Yamada et al. further in view of Ekbatani et al. still further in view of Zhu et al. discloses all as applied to claim 22, where Ramirez-Gutierrez et al. further discloses;
wherein the plurality of sets of reconstruction parameters are obtained by the processing circuit based on orthogonalization computation performed on a channel matrix corresponding to actual channels from the counterpart multi-antenna communication device to the communication device (Section II. ANTENNA BEAM PATTERN MODULATION DESCRIPTION, Para. C: “To quantify the orthogonality of a matrix, the orthogonality deficiency (od) [34] for a matrix H [a channel matrix corresponding to actual channels] is defined as [equation (3) orthogonalization computation”).

Regarding Claim 30 Ramirez-Gutierrez et al. in view of Yamada et al. further in view of Ekbatani et al. still further in view of Zhu et al. discloses all as applied to claim 16, where Ramirez-Gutierrez et al. further discloses;
wherein the processing circuit is further configured to detect a reconstructed channel having greatest correlation with the received signal among the plurality of reconstructed channels as the activated reconstructed channel (Section II. ANTENNA BEAM PATTERN MODULATION DESCRIPTION, Para. C: “Thus, w is estimated as the weight vector that has the highest correlation with the transmitted vector x”). 
Claim 24-28 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Ramirez-Gutierrez et al. (NPL titled: "Antenna Beam Pattern Modulation With Lattice-Reduction-Aided Detection," in IEEE Transactions on Vehicular Technology, vol. 65, no. 4, pp. 2007-2015, April 2016) in view of Yamada et al. (US 2011/0007832 A1) further in view of  Ekbatani et al. (US 8830886 B2) still further in view of Zhu et al. (US 2014/0112406 A1) yet further in view of Na et al. (US 2009/0080560 A1).

Regarding Claim 24, Ramirez-Gutierrez et al. in view of Yamada et al. further in view of Ekbatani et al. still further in view of Zhu et al. discloses all as applied to claim 23 above, however, does not teach:
“feed the plurality of sets of reconstruction parameters back to the counterpart multi-antenna communication device.”
On the other hand, in the similar field of endeavor (Fig. 1, Para. [0007]: “a wireless communication system in which first and second communication devices cooperate to perform a closed-loop beamforming weight estimation process”), Na et al teaches;
“feed the plurality of sets of reconstruction parameters back to the counterpart multi-antenna communication device” (Fig. 1, Para. [0017]: “The MS 20 [electronic apparatus] transmits a signal, called a feedback signal, which contains an identifier of the best received beamformed stream or streams, either by way of an index or indices of the selected beamformed stream(s) or by an index or indices of the beamforming weight vector in the codebook that has the best projection to the received beamformed streams”).


Regarding Claim 25, Ramirez-Gutierrez et al. in view of Yamada et al. further in view of Ekbatani et al. discloses all as applied to claim 23 above, however, does not teach:
determine, according to a predetermined codebook and the plurality of sets of reconstruction parameters, codewords corresponding to the plurality of sets of reconstruction parameters in the predetermined codebook, and feed indexes of the codewords back to the counterpart multi-antenna communication device. 
On the other hand, in the similar field of endeavor (Fig. 1, Para. [0007]: “a wireless communication system in which first and second communication devices cooperate to perform a closed-loop beamforming weight estimation process”), Na et al teaches;
determine, according to a predetermined codebook and the plurality of sets of reconstruction parameters (Fig. 3, Para. [0027]: “Set forth below is an example of the codebook table 40 stored in the BS and MS's, where Z is the number of elements in one beamforming weight vector in the codebook” [0053), codewords corresponding to the plurality of sets of reconstruction parameters in the predetermined codebook (Para [0027]: The MS 20 transmits a signal, called a feedback signal, which contains…the beamforming weight vector in the codebook”.  For example, Wn, new (codewords) corresponding to beamforming weight vectors), and feed indexes of the 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, that the antenna weight vectors, w, in Ramirez-Gutierrez et al. in view of Yamada et al. further in view of Ekbatani et al. still further in view of Zhu et al.’s invention, can be stored in codebooks and codewords corresponding to the antenna weight vectors w, can be feedback from the receiver side based in indices as taught by Na et al., where doing so would (Na et al., Para. [0006]) “significantly improve the process of downlink beamforming”

Regarding Claim 26, Ramirez-Gutierrez et al. in view of Yamada et al. further in view of Ekbatani et al. still further in view of Zhu et al. yet further in view of Na et al. discloses all as applied to claim 24, where Ramirez-Gutierrez et al. further discloses; 
wherein the processing circuit is further configured to provide a mapping manner to the counterpart multi-antenna communication device, the mapping manner indicating mapping relationship between the first information bit comprising different bits and respective reconstructed channels (Table II: memory, Section II. ANTENNA BEAM PATTERN MODULATION DESCRIPTION, Para. B: “The mapping table for 3-bit transmission using QPSK signal modulation and 2 × 4 MIMO antenna configuration is shown in Table II. The column “beam” in 

Regarding Claim 27, Ramirez-Gutierrez et al. in view of Yamada et al. further in view of Ekbatani et al. still further in view of Zhu et al. discloses all as applied to claim 22 above, however, does not teach:
wherein the plurality of reconstructed channels are fed back from the counterpart multi-antenna communication device. 
On the other hand, in the similar field of endeavor (Fig. 1, Para. [0007]: “a wireless communication system in which first and second communication devices cooperate to perform a closed-loop beamforming weight estimation process”), Na et al teaches;
“feed the plurality of sets of reconstruction parameters back to the counterpart multi-antenna communication device” (Fig. 1, Para. [0017]: “The MS 20 [electronic apparatus] transmits a signal, called a feedback signal, which contains an identifier of the best received beamformed stream or streams [the plurality of reconstructed channels], either by way of an index or indices of the selected beamformed stream(s) or by an index or indices of the beamforming weight vector in the codebook that has the best projection to the received beamformed streams”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, that the reconstruction parameters, w, on the transmitter side in Ramirez-Gutierrez et al. in view of Yamada et al. further in view of Ekbatani et al. still further in view of Zhu et al.’s invention, can be obtained as a feedback from the receiver side as taught by Na et al., where doing so would (Na et al., Para. [0006]) “significantly improve the process of downlink beamforming.”
Regarding Claim 28, Ramirez-Gutierrez et al. in view of Yamada et al. further in view of Ekbatani et al. still further in view of Zhu et al. yet further in view of  Na et al. discloses all as applied to claim 27, where Ramirez-Gutierrez et al. further discloses;
wherein the processing circuit is further configured to demodulate, according to a mapping manner provided by the counterpart multi-antenna communication device, the first information bit, the mapping manner indicating mapping relationship between the first information bit comprising different bits and respective reconstructed channels (Table II: Section II. ANTENNA BEAM PATTERN MODULATION DESCRIPTION, Para. B: “The mapping table for 3-bit transmission using QPSK signal modulation and 2 × 4 MIMO antenna configuration is shown in Table II. The column “beam” in Table II indicates which weight vector is selected at transmission, in other words, which antenna beam pattern is used to transmit s”), the processing circuit is further configured to demodulate, based on the mapping relationship, the first information bit according to the detected number of the activated reconstructed channel (Fig. 1, Section II. ANTENNA BEAM PATTERN MODULATION DESCRIPTION, Para. B: ABPM detector processes the received signal y according to detected H ̃ (equation (4)) a modulation symbol, x, in the signal y) so as to demodulate a second information bit from the counterpart multi-antenna communication device (Fig. 1, Section II. ANTENNA BEAM PATTERN MODULATION DESCRIPTION, Para. B: ABPM detector demodulates/estimates “The second block of data [                        
                            
                                
                                    s
                                
                                ^
                            
                        
                    ] is estimated based on the estimation of the first block [                        
                            
                                
                                    w
                                
                                ^
                            
                        
                    ] and the channel matrix [                        
                            
                                
                                    H
                                
                                ~
                            
                        
                    ]”).

Regarding Claim 31, Ramirez-Gutierrez et al. in view of Yamada et al. further in view of Ekbatani et al. still further in view of Zhu et al. discloses all as applied to claim 16, where Ramirez-Gutierrez et al. further discloses;

an antenna configured to perform data...reception with the counterpart multi-antenna communication device (Fig. 1: ABPM detector operates as the receiver side including antennas for reception of signal y from the transmitter side).
Ramirez-Gutierrez et al. in view of Yamada et al. further in view of Ekbatani et al. still further in view of Zhu et al.  do not teach the receiver side:
“perform data transmission…with the counterpart multi-antenna communication device.”
On the other hand, in the similar field of endeavor (Fig. 1, Para. [0007]: “a wireless communication system in which first and second communication devices cooperate to perform a closed-loop beamforming weight estimation process”), Na et al teaches;
“perform data transmission…with the counterpart multi-antenna communication device.” (Fig. 2, 3, Para. [0025]: the MS 20 transmits signals, such as a data signals during normal transmission, that is received by the receiver 14 in base station 10; Para. [0032]: “the BS 10 receives one or more uplink transmissions [data transmission] from the MS 20”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, that the receiver side in Ramirez-Gutierrez et al. in view of Yamada et al. further in view of Ekbatani et al. still further in view of Zhu et al. s invention, can perform data transmission with the transmitter side as taught by Na et al., where doing so would (Na et al., Para. [0003]) “increase system capacity…higher data rate transmission.”




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMNEET SINGH whose telephone number is (571)272-2414.  The examiner can normally be reached on 9:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 5712723044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/AMNEET SINGH/Examiner, Art Unit 2633                                                                                                                                                                                                        /SAM K AHN/Supervisory Patent Examiner, Art Unit 2633